AMERICAN INDEPENDENCE FUNDS TRUST II 230 Park Avenue, Suite 534 New York, NY 10169 (212) 488-1331 December 19, 2013 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust II (the “Registrant” or “Trust”) Form N-1A Filing SEC File Numbers: 811-22878; 333-190593 REQUEST FOR ACCELERATION OF EFFECTIVENESS Mr. Grzeskiewicz: Pursuant to Rule461 promulgated under the Securities Act of 1933, as amended, American Independence Funds Trust II hereby requests acceleration of the effective date of its Registration Statement on FormN-1A, as amended (the “Registration Statement”), so that it may become effective on December 19, 2013, or as soon as practicable thereafter. Pursuant to Rule 461(a) under the 1933 Act, attached is a separate letter from Matrix Capital Group, Inc., the Trust’s principal underwriter, requesting that effectiveness of Pre-Effective Amendment No.02 (filed December 18, 2013; Accession No. 0001581466-13-000015) be accelerated to December19, 2013. Sincerely, /s/ Eric M. Rubin Eric M. Rubin President, American Independence Funds Trust II Enclosure Matrix Capital Group, Inc. treet New York, NY 10021 December 19, 2013 VIA EDGAR Securities and Exchange Commission Division of Investment Management F Street, NE Washington, DC 20549 RE: The American Independence Funds Trust II (the “Registrant” or “Trust”) SEC File Numbers: 811-22878; 333-190593 REQUEST FOR ACCELERATION OF EFFECTIVENESS Dear Mr.Grzeskiewicz: As the principal underwriter of the Trust and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, we request that effectiveness of Pre-Effective Amendment No.02 to the Trust’s Registration Statement, filed on
